 1   HEATHER E. WILLIAMS, #122664
     Federal Defender
 2   CHARLES J. LEE, #221057
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: 559-487-5561/Fax: 559-487-5950
 5
     Attorneys for Defendant
 6   ASHLEY HILL
 7
 8                           IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                     Case No. 1:19-cr-00249-DAD-BAM
12                       Plaintiff,                STIPULATION TO MODIFY TERM OF
                                                   PRETRIAL RELEASE; ORDER
13   vs.
                                                   JUDGE: Hon. Sheila K. Oberto
14   ASHLEY HILL,
15                      Defendant.
16
17          IT IS HEREBY STIPULATED by and between the parties hereto through their
18   respective counsel, that Ashley Hill’s order of release condition (7)(o), be modified to read as
19   follows:
20          You must participate in the following Location Monitoring program component
            and abide by all the requirements of the program, which will include having a
21          location monitoring unit installed in your residence and a radio frequency
            transmitted device attached to your person. You must comply with all instructions
22          for the use and operation of said devices as given to you by the Pretrial Services
            Agency and employees of the monitoring company. You must pay all or part of
23          the costs of the program based upon your ability to pay as determined by the PSO;
            CURFEW: You are restricted to your residence every day from 9:00 pm to 7:00
24          am, or as adjusted by the Pretrial Services office or supervising officer, for medical,
            religious services, employment/schooling or court-ordered obligations.
25
            All other conditions remain in full force and effect. Supervising Pretrial Services Officer
26
     Anthony Perez is in agreement with the requested modification.
27
28

                                                           Respectfully submitted,
 1
                                                           PHILLIP TALBERT
 2                                                         Acting United States Attorney
 3
     DATED: June 1, 2021                                    /s/ Justin J. Gilio
 4                                                         JUSTIN J. GILIO
                                                           Assistant United States Attorney
 5                                                         Attorney for Plaintiff
 6
                                                           HEATHER E. WILLIAMS
 7                                                         Federal Defender
 8
     DATED: June 1, 2021                                   /s/ Charles J. Lee
 9                                                         CHARLES J. LEE
                                                           Assistant Federal Defender
10                                                         Attorneys for Defendant
                                                           ASHLEY HILL
11
12
13                                               ORDER
14
15          IT IS SO ORDERED that pretrial release condition (7)(o) in the above-entitled case
16   shall be modified as follows:
17          You must participate in the following Location Monitoring program component
            and abide by all the requirements of the program, which will include having a
18          location monitoring unit installed in your residence and a radio frequency
            transmitted device attached to your person. You must comply with all instructions
19          for the use and operation of said devices as given to you by the Pretrial Services
            Agency and employees of the monitoring company. You must pay all or part of
20          the costs of the program based upon your ability to pay as determined by the PSO;
            CURFEW: You are restricted to your residence every day from 9:00 pm to 7:00
21          am, or as adjusted by the Pretrial Services office or supervising officer, for medical,
            religious services, employment/schooling or court-ordered obligations.
22
            All other conditions remain in full force and effect.
23
24
25
     DATED: June 2, 2021
26
27                                                 HON. SHEILA K. OBERTO
                                                   United States Magistrate Court Judge
28

                                                     -2-
